Citation Nr: 1727840	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a May 2011 hearing held at the RO.  A transcript of that hearing is associated with the claims file.

In January 2014, the Board remanded the appeal.  In an October 2014 decision, the Board denied the claim for an increased rating for diabetes mellitus type 2 and remanded the claim for a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's October 2014 remand directives.  Specifically, in that remanded the Board directed the RO to (1) send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) letter pertaining to the TDIU; (2) obtain his outstanding VA medical records; (3) arrange for a VA examination; and (4) issue a supplemental statement of the case (SSOC).  Upon remand, there was substantial compliance with the first two remand directives, but not the third and fourth.  However, a VA examination was not scheduled and in August 2016 the AOJ issued a statement of the case (SOC) instead of a SSOC as directed by the Board.  (Parenthetically, the Board notes that in the SOC the AOJ appears to have denied the claim based solely on the Veteran's failure to respond to a request for a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  See 38 C.F.R. § 3.158(a) (2016) (when evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned).  Therefore, the Board finds that another remand is required to undertake all the development requested by the Board in the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-January 2017 treatment records from the Audie L. Murphy VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Contact the Veteran and request that he complete and return a VA Form 21-8940 as well as notify him that if he fails to return the completed VA Form 21-8940 his appeal will be denied.

4.  After undertaking the above development to the extent possible, forward the Veteran's claims file to a VA examiner who should be asked to address the functional impact of the Veteran's complete disability picture on his ability to function in an occupational setting.  

The examiner should comment as to the additional limitations placed on the Veteran's employability; if the examiner finds that the Veteran is capable of moderate-duty or light-duty employment, he or she should comment as to whether this would still allow for substantially gainful employment. 

The examiner is more generally asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner is further reminded that marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016).

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran a SSOC which includes notice of, among other things, 38 C.F.R. § 3.158(a) and all evidence added to the record since the August 2016 SOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

